
	

114 HRES 717 IH: Recognizing the importance of cancer research and the contributions of scientists, clinicians, cancer survivors and other patient advocates across the United States who are dedicated to finding a cure for cancer, and supporting the designation of May 2016 as “National Cancer Research Month”.
U.S. House of Representatives
2016-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 717
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2016
			Mr. Yoder (for himself and Mr. Cleaver) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Recognizing the importance of cancer research and the contributions of scientists, clinicians,
			 cancer survivors and other patient advocates across the United States who
			 are dedicated to finding a cure for cancer, and supporting the designation
			 of May 2016 as National Cancer Research Month.
	
	
 Whereas in 2016, cancer remains one of the most pressing public health concerns in the United States;
 Whereas in 2016, more than 1,600,000 individuals in the United States are expected to be diagnosed with cancer and more than 595,000 individuals in the United States are expected to die from the disease;
 Whereas 1 in 2 men in the United States will be diagnosed with cancer during his lifetime, and 1 in 3 women in the United States will be diagnosed with cancer during her lifetime;
 Whereas approximately 77 percent of individuals diagnosed with cancer are over the age of 55; Whereas cancer accounts for approximately 1 in every 4 deaths, is the second most common cause of disease-related death in the United States, and is projected to become the number 1 disease-related killer of individuals in the United States;
 Whereas the incidence of cancer is expected to grow significantly, reaching 2,300,000 cases per year by 2030;
 Whereas racial and ethnic minorities, as well as low-income, rural and elderly populations, continue to suffer disproportionately in cancer incidence, prevalence, and mortality;
 Whereas the term cancer refers to more than 200 diseases that collectively represent— (1)the leading cause of death for individuals in the United States under the age of 85;
 (2)the second leading cause of death for all individuals in the United States; and (3)the leading cause of death by disease among children in the United States;
 Whereas the most recent NIH estimates indicated that the overall economic costs of cancer to the United States were $216,600,000,000, and the economic burden of cancer is expected to rise as the number of cancer deaths increases;
 Whereas the United States investment in cancer research has yielded substantial advances in cancer research and has saved and improved millions of lives;
 Whereas scholars estimate that every 1 percent decline in cancer mortality saves the United States economy $500,000,000,000;
 Whereas advancements in understanding the causes, mechanisms, diagnoses, treatment, and prevention of cancer have led to cures for many types of cancer and have converted other types of cancer into manageable chronic conditions;
 Whereas the 5-year survival rate for all types of cancer was greater than 65 percent in 2011, improving between 1981 and 2011, and more than 14,500,000 cancer survivors were living in the United States in 2015;
 Whereas therapies and effective screening tools for some types of cancer remain elusive, and some cancers, including pancreatic, liver, lung, ovarian, and brain cancer, continue to have extraordinarily high mortality rates and 5-year survival rates that are typically less than 50 percent;
 Whereas partnerships among research scientists, the general public, cancer survivors, patient advocates, philanthropic organizations, industry, and Federal, State, and local governments have led to advanced breakthroughs, early detection tools that have increased survival rates, and a better quality of life for cancer survivors;
 Whereas precision medicine holds great promise in treating many forms of cancer; Whereas almost all we know about cancer diagnosis, treatment, and prevention comes from the 3 to 5 percent of patients who enroll in clinical trials. Clinical trials enroll relatively homogeneous patient populations, which leaves us with a lack of evidence to guide treatments for a large proportion of the other 95 to 97 percent who do not participate in, or do not qualify for studies;
 Whereas the explosion of new science, treatments and diagnostic tests make big data initiatives and breaking down silos to share information more important than ever so that we can quickly learn how best to apply these breakthrough treatments to the diverse United States population; and
 Whereas advances in cancer research have had significant implications for the treatment of other costly diseases, such as diabetes, heart disease, Alzheimer’s disease, HIV/AIDS, and macular degeneration: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the importance of cancer research and the invaluable contributions of researchers in the United States and around the world who are dedicated to reversing the cancer epidemic;
 (2)supports the designation of National Cancer Research Month; and (3)supports efforts to establish cancer research as a national and international priority to eventually eliminate the more than 200 diseases that collectively represent cancer.
			
